DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
The Office Action has been made issued in response to amendment filed March 10, 2021. Claims 1-20 are pending.  Applicant’s arguments have been carefully and respectfully considered in light of the instant amendment, and are not persuasive. Accordingly, this action has been made FINAL. 

Claim Rejections – 35 USC section § 102/103
 	  Applicant's arguments with respect to claims 1-20  have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 8, 10 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Pour (NPL titled: IMPROVEMENTS FOR PROJECTION-BASED POINT CLOUD COMPRESSION) in view of YOO et al (Pub No.: 20170155922). 
	As to independent claim 1, Pour discloses a non-transitory computer-readable medium storing program instructions that (system for improve the compression performance of both intra-frame and inter-frame coding for 2D video coding of volumetric data – see abstract), when executed on or across one or more processors (note that the system is directed to computer  generated image – see section 1, [p][001]), cause the one or more processors to: generate, for a point cloud, one or more projected patch images (small patches generated in sequential decimation – see Fig 4.1 and section 4.1); pack the generated one or more projected patch images into one or more image frames (see Fig 4.1 – for the entire image frame); pad spaces in the one or more image frames that are not covered by the one or more projected patch images with a pad (see section 4.2.1, subsection Patting – where padding is added to make the transition smoother), wherein to determine pixel values for the pad the program instructions cause the one or more processors to: perform a smoothing operation on pixels of the pad such that pixel values for respective ones of the pixels included in the pad are smoothed based on respective pixel values of a set of neighboring pixels in a neighborhood of a given padded pixel being smoothed (see section 4.2.1, subsection Pour does not expressly disclose wherein the pixel values for the respective ones of the pixels included in the pad are further determined based on a cost function that accounts for costs of encoding the pixel values for the pixels of the respective ones of the pixels included in the pad.
 	YOO, in an analogous art, discloses a video encoding system for padding area including  wherein the pixel values for the respective ones of the pixels included in the pad are further determined based on a cost function that accounts for costs of encoding the pixel values for the pixels of the respective ones of the pixels included in the pad (see [p][0117] – where a rate-distortion cost value associated with a padding area associated with encoding mode is determine and  [p][0143] – where encoding mode is enforce in a padding area to increase compression efficiency)
 	Before the effective filing date of the claims invention, it would have been obvious to a person of ordinary skill in the art to have added the video encoding system of YOO to the system for improve the compression performance of both intra-frame and inter-frame coding for 2D video coding of volumetric data of Pour for increasing video encoding efficiencies for a padding area of an image by enforcing an encoding mode while encoding the padding area included in the image (see [p][0001][0034]).
 	Such a modification is the result of combining prior art elements according to known methods, they would have performed as expected, and the results would have been predictable.

 	As to claim 8, Pour teaches the non-transitory computer readable medium, wherein the neighborhood of the given padded pixel being smoothed via the smoothing operation comprises: adjacent pixels above or below the given padded pixel being smoothed; and adjacent pixels on one or more sides of the given padded pixel being smoothed (see section - edge smoothing on page 33 where smoothing is done vertically and horizontally).

 	As to claim 10, Pour teaches the non-transitory computer readable medium wherein the neighborhood of the given padded pixel being smoothed via the smoothing operation further comprises one or more secondarily adjacent pixels that are adjacent to adjacent pixels to the padded pixel being smoothed (see section - edge smoothing on page 33 where smoothing is done vertically and horizontally).

 	Claims 16 is rejected for the same reasons as set forth in the rejection of the claim 1, as claim 1 is non-transitory computer readable medium claim for the device  in claim 16.  

 	As to claim 17, Pour teaches the device, further comprising: one or more sensors configured to capture spatial information and attribute information for the points of the point cloud (see Fig 2.1).


 	Pour in combination teaches  generate a point cloud comprising a plurality of points in three-dimensional (3D) space (see Fig 2.1  of Pour), wherein respective ones of the points comprise spatial information for the point and attribute information for the point (note that texture information was captured – see Fig 2.1 of Pour); and compress the generated point cloud into a plurality of video images comprising packed patch images, wherein to wherein to determine pixel values for a padded portion of the video images the one or more computers (see Fig 2.1 of Pour).

 	As to claim 19, Pour teaches the system, wherein the one or more computers are further configured to: encode the one or more image frames in accordance with a high efficiency video coding (HEVC) standard (see section 2.2, [p][001]).


Claims 2 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pour (NPL titled: IMPROVEMENTS FOR PROJECTION-BASED POINT CLOUD COMPRESSION) in view of YOO et al (Pub No.: 20170155922) as applied to claim 1 . 
 	As to claim 2, the combination of Pour and YOO as a whole does not teach the non-transitory computer-readable medium, wherein program instructions, when executed on the one or more processors, cause the one or more processors to: for a given image frame, iteratively solve a global cost function to determine the pixel values for the for respective ones of the pixels included in the pad.
 	Daribo, in an analogous art, discloses 4D spatial temporal rate-distortion optimized point cloud encoder including wherein  for a given image frame, iteratively solve a global cost function to determine the pixel values for the for respective ones of the pixels included in the pad (see section 5).
 	Before the effective filing date of the claims invention, it would have been obvious to a person of ordinary skill in the art to have added the teaching of Daribo to the system for improve the compression performance of both intra-frame and inter-frame coding for 2D video coding of volumetric data of Pour as modified by YOO to leverage a curve-based representation to remove the spatial and temporal correlation of the sampled point along the scanning directions through a competitive-based predictive encoder that includes different spatio-temporal prediction modes through an RD cost computation control (see abstract). Such a modification is the result of combining prior art elements according to known methods, they would have performed as expected, and the results would have been predictable.
.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Pour (NPL titled: IMPROVEMENTS FOR PROJECTION-BASED POINT CLOUD COMPRESSION) in view of YOO et al (Pub No.: 20170155922) as applied to claim 1 further in view of Chen et al (NPL titled: Fast resampling of three-dimensional point clouds via graphs). 
 	As to claim 9, the combination of Pour and YOO as a whole does not teach, wherein the neighborhood of the given padded pixel being smoothed via the smoothing operation further comprises one or more pixels diagonal to the padded pixel being smoothed.
 	Chen, in an analogous art, discloses a fast resampling system wherein the neighborhood of the given padded pixel being smoothed via the smoothing operation further comprises one or more pixels diagonal to the padded pixel being smoothed (see section III, subsection A, [p][002]).
 	Before the effective filing date of the claims invention, it would have been obvious to a person of ordinary skill in the art to have added the teaching of Chen to the system for improve the compression performance of both intra-frame and inter-frame coding for 2D video coding of volumetric data of Pour as modified by YOO to obtain a general form of optimal resampling distribution by minimizing the reconstruction error (see abstract).
 	Therefore, it would have been obvious to combine Chen with Pour as modified YOO  to obtain the invention as specified in claim 9.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Pour (NPL titled: IMPROVEMENTS FOR PROJECTION-BASED POINT CLOUD COMPRESSION) in view of YOO et al (Pub No.: 20170155922) as applied to claim 1 further in view of Skupin et al (NPL titled: Multiview Point Cloud Filtering for Spatiotemporal Consistency). 
	As to claim 11, the combination of Pour and YOO as a whole does not teach wherein the smoothing operation is further performed based on pixel values of padded pixels of one or more other image frames with a temporal relationship to a given image frame being padded.
 	Skupin, in an analogous art, discloses a resample and filter point cloud data system wherein the smoothing operation is further performed based on pixel values of padded pixels of one or more other image frames with a temporal relationship to a given image frame being padded (see section 2.1).
 	Before the effective filing date of the claims invention, it would have been obvious to a person of ordinary skill in the art to have added the teaching of Skupin to the system for improve the compression performance of both intra-frame and inter-frame coding for 2D video coding of volumetric data of Pour as modified by YOO for  filtering resampling data based on clustering to remove artifacts and achieve spatiotemporal consistency across cameras and time instants (see abstract). Such a modification is the result of combining prior art elements according to known methods, they would have performed as expected, and the results would have been predictable.

 	As to claim 12, the combination of Pour and YOO as a whole does not teach the non-transitory computer readable medium, wherein the neighborhood of the given padded pixel being smoothed via the smoothing operation comprises: a temporally adjacent padded pixel located in a same pixel location of a preceding or subsequent image frame as the given padded pixel being smoothed.
 	Skupin discloses a resample and filter point cloud data system wherein the neighborhood of the given padded pixel being smoothed via the smoothing operation comprises: a temporally adjacent padded pixel located in a same pixel location of a preceding or subsequent image frame as the given padded pixel being smoothed (see section 2.1).
 	Therefore combining Skupin and Pour as modified by YOO  would meet the claim limitation for the same reasons as previously discussed in claim 12 above.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Pour (NPL titled: IMPROVEMENTS FOR PROJECTION-BASED POINT CLOUD COMPRESSION) in view of YOO et al (Pub No.: 20170155922) as applied to claim 1 in view of Skupin et al (NPL titled: Multiview Point Cloud Filtering for Spatiotemporal Consistency) further in view of  Daribo (NPL titled: Efficient Rate-Distortion Compression of Dynamic Point Cloud for Grid-Pattern-Based 3D Scanning Systems).
 	As to claim 14, the combination of Pour and YOO as a whole does not teach the non-transitory computer readable medium wherein the pixels of the image frames have associated pixel values in a multi-component color domain, and wherein the program 
 	Skupin, in an analogous art, discloses a resample and filter point cloud data system wherein the pixels of the image frames have associated pixel values in a multi-component color domain, and wherein the program instructions cause the one or more processors to: convert at least one of the image frames into a different color domain (color matching – see section 2.1).
 	Before the effective filing date of the claims invention, it would have been obvious to a person of ordinary skill in the art to have added the teaching of Skupin to the system for improve the compression performance of both intra-frame and inter-frame coding for 2D video coding of volumetric data of Pour as modified by YOO for  filtering resampling data based on clustering to remove artifacts and achieve spatiotemporal consistency across cameras and time instants (see abstract).
 	Therefore, it would have been obvious to combine Skupin with Pour as modified by YOO to obtain the invention as specified in claim 14.
 	However, the combination of Skupin, YOO and  Pour as a whole does not teach perform the smoothing operation based on a cost function iteratively solved using pixel values converted into the different color domain.
 	Daribo, in an analogous art, discloses 4D spatial temporal rate-distortion perform the smoothing operation based on a cost function iteratively solved using pixel values converted into the different color domain (see section 5).
Daribo to the system for improve the compression performance of both intra-frame and inter-frame coding for 2D video coding of volumetric data of Pour as modified by YOO and Skupin to leverage a curve-based representation to remove the spatial and temporal correlation of the sampled point along the scanning directions through a competitive-based predictive encoder that includes different spatio-temporal prediction modes through an RD cost computation control (see abstract).
 	Therefore, it would have been obvious to combine Daribo with Pour as modified by YOO and Skupin to obtain the invention as specified in claim 14.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Pour (NPL titled: IMPROVEMENTS FOR PROJECTION-BASED POINT CLOUD COMPRESSION) in view of YOO et al (Pub No.: 20170155922) as applied to claim 1 further in view of Budagavi et al (Pub No.: 20180268570). 
  	As to claim 15, the combination of Pour and YOO as a whole does not teach the non-transitory computer-readable medium, wherein the program instructions cause the one or more processors to: generate one or more respective occupancy maps for the one more image frames, wherein for a given image frame a corresponding occupancy map indicates pixels of the image frame that are filled with data for the one or more projected patch images and indicates pixels of the image frame that are filled with padding.
Budagavi, in an analogous art,  discloses a system for compression point cloud  wherein the program instructions cause the one or more processors to: generate one or more respective occupancy maps for the one more image frames (see [p][0083]), wherein for a given image frame a corresponding occupancy map indicates pixels of the image frame that are filled with data for the one or more projected patch images and indicates pixels of the image frame that are filled with padding (see [p][0083]).
 	Before the effective filing date of the claims invention, it would have been obvious to a person of ordinary skill in the art to have added the teaching of Budagavi to the system for improve the compression performance of both intra-frame and inter-frame coding for 2D video coding of volumetric data of Pour as modified by YOO  to identify a occupancy map indicating locations of pixels in the two-dimensional frames that represent each point in the three-dimensional point cloud (see [p][0006]). Such a modification is the result of combining prior art elements according to known methods, they would have performed as expected, and the results would have been predictable.


Allowable Subject Matter
Claims 3-7 and 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 


Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRAE S ALLISON whose telephone number is (571)270-1052.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/ANDRAE S ALLISON/Primary Examiner, Art Unit 2663                                                                                                                                                                                                    June 22, 2021